IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 02-20577
                              Summary Calendar



     MARTIN T. FRANCO, JR.,

                                                Plaintiff-Appellant,

          versus

     MR. WILLIAMS, Pack Two Unit;
     CLEMENTS UNIT; MS. LYDA, Huntsville
     Unit; DARRINGTON UNIT; MARK W.
     MICHAEL UNIT; MR. REYES, H.H.
     Coffield Unit; MR. ADAMS, James A.
     Ferguson Unit; MR. WEST, French M.
     Robertson Unit; CHARLES T. TERRELL
     UNIT; MR. DEAN, George J. Beto One Unit;
     JAMES A. ALLRED UNIT; ALFRED D. HUGHES
     UNIT; RAMSEY ONE UNIT,

                                                Defendants-Appellees.



          Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-02-CV-1171

                              October 17, 2002


Before GARWOOD, JOLLY, and SMITH, Circuit Judges.
PER CURIAM:*

     Martin    T.   Franco,   Jr.   (Franco),   Texas   prisoner   #490569,

appeals the district court’s dismissal of his 42 U.S.C. § 1983


     *
      Pursuant to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
complaint.   The district court dismissed the complaint because it

was filed in violation of district court sanction orders.

     Although we construe the briefs of pro se litigants liberally,

see Al-Ra’id v. Ingle, 69 F.3d 28, 31 (5th Cir. 1995), Franco has

provided no understandable argument on the issue of whether the

district court erred in dismissing his suit on account of the

sanction orders.     He has, therefore, waived the only issue for

appeal.   Id.

     This appeal is without merit and frivolous, see Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983), and is therefore

DISMISSED.      See 5TH CIR. R. 42.2.     This court’s dismissal as

frivolous also constitutes one strike for purposes of the three-

strikes provision of the Prison Litigation Reform Act of 1995.   See

28 U.S.C. § 1915(g); see Adepegba v. Hammons, 103 F.3d 383, 388

(5th Cir. 1996) (“[B]oth the frivolous appeal and a lower court’s

dismissal as frivolous count.”).        Franco is WARNED that if he

accumulates three strikes he will be unable to proceed in forma

pauperis in any civil action or appeal while he is incarcerated or

detained in any facility, unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) SANCTION WARNING ISSUED.




                                  2